  Case 3:10-cr-00704-FLW Document 57 Filed 03/31/21 Page 1 of 1 PageID: 699




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 10-cr-704(FLW)
                               *
DURRELL SMITH                  *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:
  ✔     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔     Video Teleconferencing

        Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

               The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

               Other:




Date: 
                                                            Honorable Douglas E. Arpert
                                                            United State
                                                                   States
                                                                       es Magistrate Ju
                                                                                     Judge
                                                                                      udge
